      Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 1 of 13



                           UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN FEDERAL DISTRICT OF TEXAS
                                GALVESTON DIVISION

FARMERS INSURANCE COMPANY, INC.                   §
                                                  §
       Plaintiff,                                 §
                                                  §
                                                  §           Case No. ______________
                                                  §
                                                  §
PAUL JESSE SCHONIER AND                           §
NICKOLIS PEOPLES,                                 §
                                                  §
       Defendants.                                §

     PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE JEFFREY V. BROWN:

       COMES NOW, Farmers Insurance Company, Inc. (“Farmers”), and files its original

complaint for declaratory judgment against Defendants Paul Jesse Schonier (“Schonier”) and

Nickolis Peoples (“Peoples”), and would show the following:

                                         THE PARTIES

       1.      Farmers is an insurance company organized under the laws of the State of Missouri

and with its principal place of business in the State of Kansas.

       2.      Schonier is an individual who, at the time of the underlying events, resided at 2115

Eastland Street, League City, Galveston County, Texas (the mailing address listed on the policy

of insurance at issue in this matter). As of the date of the filing of this complaint for declaratory

relief, Schonier is an inmate at the Larry Gist State Jail in Beaumont, Texas, Texas Department of

Criminal Justice Number 02265284. Schonier may be served with process by serving the agent

for service of civil process on inmates in the Larry Gist State Jail, Tara Lee, or, alternatively,

Tammera Allen, 3295 FM 3514, Beaumont, Texas 77705. Farmers requests a Summons be issued




PLAINTIFFS’ ORIGINAL PETITION FOR DECLARATORY JUDGMENT                                       -Page 1
      Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 2 of 13



to Schonier and provided to its counsel of record, so that arrangements can be made for service of

process on Schonier via an independent and licensed process server.

       3.      Peoples is an individual who currently resides at 9015 Blue Crab Drive, Texas City,

Texas 77591. Farmers requests the clerk issue a Summons directed to Peoples. Farmers asks that

the clerk to forward the Summons directed to Peoples to its counsel of record, so that arrangements

can be made for service of process via an independent and licensed process server.

                                 VENUE AND JURISDICTION

       4.      Venue for this matter is proper in the Galveston Division of the Southern District

of Texas pursuant to 28 U.S.C. § 1391(b)(1), in that Peoples is a resident of Galveston County,

and Schonier is a resident of Texas, and a substantial part of the events or omissions giving rise to

underlying matter occurred in Galveston County, Texas. 28 U.S.C. § 1391(b)(2). The Court has

jurisdiction as complete diversity exists between Farmers, on the one hand, and Peoples and

Schonier, on the other hand, and the amount in controversy exceeds $75,000.00, as the underlying

lawsuit at issue in which Peoples is the plaintiff and Schonier is a named defendant seeks monetary

relief in excess of $1,000,000.00 in damages.

                                  NATURE OF THIS ACTION

       5.      This is a declaratory judgment action initiated by Farmers to determine its

contractual rights, duties, and obligations (namely, any duty to defend and indemnify) under an

Oklahoma homeowners insurance policy issued to Schonier and his wife, Amanda Schonier

(“Amanda”), as it may pertain to the civil lawsuit initiated by Peoples as case number 20-CV-

0005, styled Nickolis Peoples v. IHOP Property, LLC d/b/a Propihop, LLC, et al., and pending in

the 56th Judicial District Court of Galveston County, Texas (the “Underlying Action”).




FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                 - Page 2
      Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 3 of 13



                                  FACTUAL BACKGROUND

       6.      The current pleading on file in the Underlying Action is Peoples’ original petition,

which was filed on January 2, 2020. In the Underlying Action, Peoples asserts the following

factual allegations and causes of actions as it relates to Schonier:

                                              FACTS

               14.    On or about February 18, 2018, [Peoples] entered upon the
               IHOP Defendants’, RPAI’s, and Wang’s premises, which is an
               IHOP restaurant located at 401 FM 2094, Clear Lake Shores, Texas
               77565 (“the Property”). The Property is a part of the Clear Lake
               Shores Shopping Center, which is operated and managed by [RPAI].
               [Wang] is the franchise holder of the IHOP restaurant. [Peoples]
               would show that the premises is owned, occupied, and/or
               maintained by the IHOP Defendants, [RPAI], and [Wang].
               Furthermore, the IHOP Defendants, [RPAI], and [Wang] were
               responsible for the management, safety, and security of the
               premises. [Peoples’s] purpose on the premises was to purchase
               goods and services sold by the IHOP Defendants, [RPAI], and
               [Wang].

               15.     On the date in question, at around three o’clock in the
               morning, [Peoples] was eating and celebrating a friend’s birthday
               with a group of friends at the Property. Schonier, who [Peoples]
               believes was a regular customer at the IHOP, was also eating at the
               Property with [Amanda]. Schonier, who appeared intoxicated, was
               being aggressive, loud, and belligerent towards [Peoples] and his
               friends and made an obscene gesture towards [Peoples]. Schonier
               was then asked to leave the Property. However, the IHOP
               Defendants, [RPAI], and [Wang] did not take any measures to
               ensure that Schonier left the Property and did not call the police.
               Schonier did not leave the Property and instead returned to his car,
               where he retrieved a gun. [Peoples], thinking that Schonier had left
               the Property, went to the front of the restaurant to pay his bill.
               However, Schonier returned to the restaurant with the gun, opened
               fire, and shot [Peoples] in the head. Schonier fled the scene but was
               eventually apprehended and arrested. On May 22, 2019, Schonier
               was sentenced to five (5) years in prison for aggravated assault.

               16.      As a result of this incident, [Peoples] sustained critical and
               life-threatening injuries, as well as emotional damages.
               Specifically, [Peoples] was in the hospital in critical condition for
               almost three (3) weeks. He also suffered a brain bleed, a skull



FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                     - Page 3
    Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 4 of 13



           mastoid fracture, and brain injury. After he was released from the
           hospital, [Peoples] entered a rehabilitation facility for about two (2)
           months. To this day, P[Peoples] still has trouble using his right arm
           and hand. [Peoples] also sustained lost wages and loss of earning
           capacity as a result of the incident.

           17.     At all times, the IHOP Defendants, [RPAI], and [Wang] had
           a duty to protect invitees, including [Peoples], from dangerous
           persons and the risk of danger. Specifically, the IHOP Defendants,
           [RPAI], and [Wang] have a duty to use ordinary care to protect
           invitees, such as [Peoples], from criminal acts of third parties.
           Moreover, the IHOP Defendants, [RPAI], and [Wang] have the duty
           to exercise reasonable care to protect their invitees, such as
           [Peoples], from intentional injuries inflicted by third persons.

           18.     The incident and resulting injuries to [Peoples] were due to
           no fault of his own. [Peoples], as an invitee, should be able to expect
           that he will not be assaulted while on the IHOP Defendants,’
           [RPAI’s], and [Wang’s] Property. [Peoples] contends that the
           incident in question was caused by a failure on the IHOP
           Defendants,’ [RPAI’s], and [Wang’s] part to maintain safe premises
           and/or premises free of criminal activity. Further, [Peoples]
           contends that the incident in question was caused by the IHOP
           Defendants,’ [RPAI’s], and [Wang’s] failure to warn of and/or cure
           the dangerous condition and/or criminal activity.

           19.     The IHOP Defendants, [RPAI], and [Wang] extended an
           open invitation to the public, including [Peoples], to enter the
           premises. Accordingly, [Peoples] was an invitee to whom the IHOP
           Defendants, [RPAI], and [Wang] owed a duty to use ordinary care,
           including the duty to protect and safeguard [Peoples] from
           dangerous conditions and/or criminal activities on the premises or
           to warn of their existence. Furthermore, the IHOP Defendants,
           [RPAI], and [Wang] owed a duty to its invitees, including [Peoples],
           to provide adequate security at the Property.

           20.     While upon the IHOP Defendants,’ [RPAI’s], and [Wang’s]
           premises, [Peoples] suffered serious bodily injuries as a direct result
           of the incident. The IHOP Defendants, [RPAI], and [Wang], their
           agents, servants, and employees knew or, in the exercise of ordinary
           care, should have known the dangerous situation existed. More
           specifically, [Peoples] would show the incident in question was
           caused by the IHOP Defendants,’ [RPAI’s], and [Wang’s] failure to
           maintain safe premises free from criminal activity. If the premises
           were secure the danger would not have existed. Furthermore, the
           IHOP Defendants, [RPAI], and [Wang] failed or refused to provide



FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                 - Page 4
    Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 5 of 13



           proper and adequate security at the Property and failed to prevent
           dangerous and assaultive activity that injured [Peoples]. The IHOP
           Defendants,’ [RPAI’s], and [Wang’s] failure to provide such
           security or other safeguards to their customers created or
           perpetuated a danger to [Peoples] and others, in that [Peoples] was
           shot by [Schonier] and sustained significant bodily injury.

           21.     Prior to [Peoples’s] injury, there was such a probability of a
           harmful event occurring from the criminal acts of a third party that
           a reasonably prudent person would have foreseen that the conduct
           just described or some similar event was likely to happen, and would
           have taken reasonable steps to prevent the occurrence of such an
           event.

           22.     The IHOP Defendants, [RPAI], and [Wang] knew, or should
           have known, that [Schonier] was acting in a manner that was
           quarrelsome and threatening, or that there was a likelihood
           [Schonier] may act in such a way, in the presence of other
           customers. The IHOP Defendants, [RPAI], and [Wang], acting by
           and through their agents, servants, or employees, knew, or in the
           exercise of ordinary care should have known or discovered that
           when [Schonier] began his threatening and assaultive conduct, a
           situation was developing that was endangering the safety of their
           invitees, including [Peoples].

           23.     Though the above was or should have been apparent to the
           agents, servants, or employees of the IHOP Defendants, [RPAI], and
           [Wang], they took inadequate steps to protect their customers from
           the foreseeable criminal acts of third persons. Specifically, they did
           not ask [Schonier] to leave the Property until the situation had
           already become dangerous and they did not take any steps to ensure
           that [Schonier] actually left the Property.

           24.     Moreover, the nature and character of the IHOP
           Defendants,’ [RPAI’s], and [Wang’s] Property makes the criminal
           activity that [Schonier] committed foreseeable. The Property is a
           twenty-four (24) hour IHOP restaurant. The nature of twenty-four
           (24) hour restaurants necessitates the need for heightened security
           measures. For example, in the two (2) years prior to the incident,
           there had been at least eleven (11) shootings at IHOPs including
           another one in the Houston area. Thus, the IHOP Defendants,
           [RPAI], and [Wang], by reason of location, mode of doing business,
           or observation and/or past experience, should have reasonably
           anticipated criminal conduct on the part of third persons and have a
           duty to take precautions against it. The IHOP Defendants, [RPAI],
           and [Wang], who had the power of control of expulsion, are in the



FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                - Page 5
    Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 6 of 13



           best position to protect against harm to their invitees. However, the
           IHOP Defendants, [RPAI], and [Wang] failed to provide any
           adequate security at the Property on the night of the incident.

           25.    Furthermore, [Schonier] assaulted and/or battered [Peoples]
           and caused him significant bodily injury. [Schonier] caused an
           object to make contact with [Peoples’s] person. Specifically,
           [Schonier] shot a gun at [Peoples] and caused a bullet to enter
           [Peoples’s] head.

           26.     [Schonier] intentionally, knowingly, or recklessly caused
           [Peoples] bodily injury. Specifically, [Schonier] intentionally,
           knowingly, or recklessly shot his gun at [Peoples] intending, at the
           very least, to cause [Peoples] serious bodily injury.

                              *             *             *

CAUSES OF ACTION AGAINST [SCHONIER] ASSAULT & BATTERY/INFLICTION
                        OF BODILY INJURY

           38.     [Schonier] caused an object to make contact with [Peoples’s]
           person. Specifically, [Schonier] shot a gun at [Peoples] and caused
           a bullet to enter [Peoples’s] head.

           39.     [Schonier] intentionally, knowingly, or recklessly caused
           [Peoples] bodily injury. Specifically, [Schonier] intentionally,
           knowingly, or recklessly shot his gun at [Peoples] intending, at the
           very least, to cause [Peoples] serious bodily injury.

           40.     [Peoples’s] injuries resulted from [Schonier’s] malice,
           which entitles [Peoples] to exemplary damages under Texas Civil
           Practice & Remedies Code § 41.003(a).

    CAUSES OF ACTION AGAINST ALL DEFENDANTS GROSS NEGLIGENCE

           41.     Pleading further, and without waiving the foregoing
           [Peoples] hereby brings claims against Defendants for gross
           negligence. [Peoples] incorporates by reference the factual
           allegations contained previously and otherwise herein. Defendants’
           acts and omissions, as more fully described above, constituted gross
           negligence as defined under Texas law, which entitles [Peoples] to
           exemplary damages under Texas Constitution Article 16, Section
           26.




FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                               - Page 6
      Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 7 of 13



                                        KNOWN FACTS

       7.      After the police arrived at the shooting scene made the basis of and described in the

Underlying Action, an initial investigation was conducted resulting in Schonier’s arrest for

aggravated assault with a deadly weapon. Farmers is informed and believes Schonier ultimately

pled guilty to aggravated assault on Peoples and was sentenced to prison for a maximum period of

five-years and is eligible for parole in two-and-a-half years. As part of his plea, Schonier executed

certain documents in which he voluntarily and freely admitted he was guilty of each and every

element of the second degree felony of aggravated assault causing serious bodily injury:

               GUILTY PLEA: Understanding and agreeing to all of the above, I
               freely and voluntarily plead GUILTY and confess my GUILT lo
               having committed each and every element of the offense alleged in
               the indictment or information by which I have been charged in this
               cause and I agree and stipulate that the facts contained in the
               indictment or information are true and correct and constitute the
               evidence in this case. . . . .

(emphasis in original)

       8.      Based on his guilty plea, the criminal court entered a judgment convicting Schonier

of the second degree felony of “aggravated assault causing serious bodily injury” pursuant to Texas

Penal Code Section 22.02(a)(1). Inherent in the finding of guilt is the legal determination that

Schonier pointed a dangerous weapon – i.e., a pistol – at Peoples, made the conscious decision to

pull the trigger while intentionally aiming the weapon at Peoples with the intent to cause serious

bodily injury to him, and that such conduct did not constitute or qualify as self-defense.

                                          THE POLICY

       9.      Farmers issued Texas homeowners insurance policy number 99461-02-91 to

Schonier (and Amanda), effective January 19, 2018, through March 28, 2018 (the “Policy”). The

Policy covers, inter alia, damages for which an insured becomes legally liable because of “bodily




FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                 - Page 7
      Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 8 of 13



injury” caused by an “occurrence,” subject to certain exclusions, conditions, and limitations. More

specifically, the Policy provides liability coverage as follows:

                       COVERAGE E (Personal Liability)

               We will pay those damages which an insured becomes legally
               obligated to pay because of:

               1.      bodily injury resulting from an occurrence; or
               2.      property damage resulting from an occurrence.

               At our expense and with attorneys of our choice, we will defend an
               insured against any suit seeking damages covered under Coverage
               E (Personal Liability), even if groundless, false or fraudulent. Our
               obligation to defend a suit seeking damages ends once we have paid
               our applicable stated limit. We may investigate and settle any claim
               or suit seeking damages that we consider appropriate.

       10.     Additionally, the Policy includes the following potentially applicable exclusions:

               Coverage E (Personal Liability), Coverage F (Medical Payments to
               Others) and personal injury coverage, if covered under this policy,
               do not apply to:

                                   *              *                *

               12.     Intentional Acts.

               We do not cover bodily injury, property damage or personal
               injury which is caused by, arises out of or is the result of an
               intentional act by or at the direction of any insured. This includes,
               but is not limited to, any intentional act or intentional failure to act
               by any insured. This exclusion applies whether or not:

               a.      any insured mistakenly believes he or she has the right to
                       engage in certain conduct;
               b.      the injury or damage is sustained by persons or property not
                       intended or expected by any insured;
               c.      the injury or damage is different or greater or of a different
                       quality than that intended or expected;
               d.      any insured did not understand that injury or damage may
                       result;
               e.      any insured knew the intentional act or failure to act was a
                       violation of any penal law;
               f.      any insured was under the influence of any alcohol or



FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                      - Page 8
    Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 9 of 13



                   narcotic;
           g.      any insured was insane; or
           h.      any insured is deemed not to have had the mental capacity
                   to form the legal intent to commit the act or omission causing
                   injury or damage.

           For purposes of this exclusion, a plea of guilty, no contest, or true in
           a criminal proceeding, which involves the same acts or activities
           which are the basis of a claim for damages against any insured, shall
           conclusively bar any bodily injury, property damage or personal
           injury which arises or results from or caused by such acts or
           activities.

                               *              *             *

           21.     Punitive or Exemplary Damages, Fines, Penalties or
                   Attorney Fees

           We do not cover punitive or exemplary damages or any amount in
           the nature of a civil fine or penalty assessed or imposed under any
           code, statute or regulation or by any court, or any award or
           assessment of attorney fees. We also do not cover the cost of
           defense, including attorney fees, related to any such damages, fines
           or penalties.

     11.   The Policy contains the following relevant definitions:

           4.      Bodily injury – under Section II – Liability – means
                   physical harm to the body, including physical sickness or
                   disease, to a person other than insured. This includes
                   reasonable required care, loss of services and death that
                   results.

                   Bodily injury does not include:

                   a.      psychological or mental injury or effect, including by
                           way of example but not limited to fear, depression,
                           humiliation, anxiety, anguish, shock or distress,
                           unless it arises from actual physical harm to the body
                           of a person;
                   b.      transmission or exposure of a communicable
                           disease by any insured to any other person;
                   c.      Acquired Immune Deficiency Syndrome (AIDS),
                           AIDS related Complex, Human Immunodeficiency
                           Virus (HIV);
                   d.      any auto-immune disease;



FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                  - Page 9
     Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 10 of 13



                      e.     physical harm to the body from actual, alleged, or
                             threatened corporal punishment, molestation or
                             abuse. For purposes of this coverage, abuse means
                             an act which is committed with the intent to cause
                             harm; or
                      f.     any symptom, injury, condition, effect, illness or
                             disease related to subsections a. through e. above, or
                             resulting from a noxious substance. A symptom,
                             injury, condition, effect, illness or disease includes
                             by way of example but is not limited to fatigue,
                             insomnia, stomachaches, headaches or ulcers.

                               *              *              *
              25.     Occurrence – in Section II – Liability – means:

                      a.     an accident which first occurs during the policy
                             period, and which results in bodily injury or
                             property damage.        Repeated or continuous
                             exposure to the same general harmful conditions is
                             considered to be one occurrence; or

                      b.     the commission of an offense which is first
                             committed during the policy period and which results
                             in personal injury. A series of similar or related
                             offenses is considered to be one occurrence.

                      GROUNDS WHICH PRECLUDE COVERAGE

       12.    By the instant action, Farmers contends liability coverage under the Policy does not

apply, so as to afford Schonier a defense or indemnity in or as to the Underlying Action, and the

damages sought therein are not covered under the Policy for the following reasons:

              a.      Schonier’s Shooting of Peoples Does Not Constitute an
                      “Occurrence”

              Schonier intentionally took his pistol out of its holster, pointed or
              aimed it at Peoples, made the conscious decision to pull the trigger,
              and shot Peoples in the head. All of the actions by Schonier were
              voluntary and deliberate acts with the clearly foreseeable – if not
              fully expected – result being bodily injury to Peoples. Schonier’s
              felonious criminal assault on Peoples does not and cannot constitute
              an “occurrence” as required by the Policy. Accordingly, Farmers
              has no duty to defend or indemnify him in or as to the Underlying
              Action.



FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                  - Page 10
     Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 11 of 13



               b.     The Intentional Acts Exclusion Precludes Coverage

               For the same reasons the factual bases of the Underlying Action
               preclude the existence of an “occurrence” the Intentional Act
               Exclusion (fully set forth herein) precludes any duty to defend or
               indemnify Peoples in or as to the Underlying Action.

               c.     Schonier’s Guilty Plea Collaterally Estops the Re-Litigation
                      of the “Occurrence” or “Intentional Act” Exclusion Issues

               Schonier admitted his guilt in the written plea agreement, which
               constitutes the full and fair litigation of all issues as to his
               commitment of a second degree felony of assault with a deadly
               weapon resulting in serious bodily injury. The guilty plea and
               stipulation of the facts signed by Schonier, and the affirmative
               finding of guilt by the court constitute a “full and fair” litigation of
               all essential facts and issues, which cannot be re litigated in any
               subsequent civil suit. As such, the shooting of Peoples does not and
               cannot constitute an “occurrence” or an accident, and does constitute
               an “intentional act, such that Peoples’s injuries are not covered by
               and are excluded from coverage under the Policy’s liability
               coverage.

              d.      The Policy Excludes Punitive Damages

               The Underlying Action seeks exemplary or punitive damages. Any
               punitive or exemplary damages sought or assessed against Schonier
               in the Underlying Action are excluded from coverage.

                   CAUSE OF ACTION FOR DECLARATORY JUDGMENT

       13.     There is an unresolved controversy between the parties as to whether the Policy

applies to provide liability coverage for the bodily injury claims asserted by Peoples against

Schonier. Pursuant to Section 22.001 of Title 28 of United States Code and Federal Rule of Civil

Procedure 57, Farmers seeks a declaration from this Court that it has no duty to defend or

indemnify Schonier under the Policy in connection with the Underlying Action, and that Peoples,

as a possible third-party judgment-creditor, is precluded from recovering against Farmers under

the Policy for damages, if any, assessed against Schonier in the Underlying Action.




FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                  - Page 11
     Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 12 of 13



       WHEREFORE, PREMISES CONSIDERED, Plaintiff Farmers Insurance Company,

Inc. prays that Defendants Jesse Paul Schonier and Nickolis Peoples be served with Summons and

complaint to appear and answer herein, and that upon final trial hereof, judgment will be rendered

declaring that:

       a.         Plaintiff Farmers Insurance Company, Inc. has no duty to defend Defendant
                  Paul Jesse Schonier in or as to cause number 20-CV-0005, styled Nickolis
                  Peoples v. IHOP Property, LLC d/b/a PropIHOP, LLC, et al., and pending
                  in the 56th Judicial District Court of Galveston County, Texas;

       b.         Plaintiff Farmers Insurance Company, Inc. has no duty or contractual
                  obligation to indemnify Paul Jesse Schonier in or as to cause number 20-
                  CV-0005, styled Nickolis Peoples v. IHOP Property, LLC d/b/a PropIHOP,
                  LLC, et al., and pending in the 56th Judicial District Court of Galveston
                  County, Texas;

       c.         Plaintiff Farmers Insurance Company, Inc. has no duty or contractual
                  obligation to pay damages to Nickolos Peoples for any judgment or
                  settlement in or as to cause number 20-CV-0005, styled Nickolis Peoples v.
                  IHOP Property, LLC d/b/a PropIHOP, LLC, et al., and pending in the 56th
                  Judicial District Court of Galveston County, Texas, and which involves
                  Schonier;

       d.         Farmers recover its taxable court costs herein; and

       e.         Farmers have such other and further relief to which they are entitled or will
                  ever pray.




FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                   - Page 12
   Case 3:20-cv-00194 Document 1 Filed on 06/05/20 in TXSD Page 13 of 13



                                  Respectfully submitted,

                                  WALTERS, BALIDO & CRAIN, L.L.P.


                                  _/s/ Gregory R. Ave_______
                                  GREGORY R. AVE
                                  State Bar Number 01448900
                                  JAY R. HARRIS
                                  State Bar Number 00793907
                                  AveEdocsNotifications@wbclawfirm.com
                                  Meadow Park Tower, Suite 1500
                                  10440 North Central Expressway
                                  Dallas, Texas 75231
                                  Facsimile Number (214) 347-8310
                                  Telephone Number (214) 347-8311

                                  ATTORNEYS FOR PLAINTIFF           FARMERS
                                  INSURANCE COMPANY, INC.




FARMERS’ ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT             - Page 13
